Citation Nr: 1518413	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, with service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge, among other awards. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In May 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.
The Veteran submitted additional evidence during the May 2014 Board hearing and waived the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).

The Board has reviewed Veteran's paper claims file and the electronic claims file, to include Virtual VA.

In light of the favorable decision to reopen the claims for service connection for bilateral hearing loss and tinnitus, the Board has characterized each of these claims as encompassing two components, as reflected on the title page. The underlying claims for service connection for bilateral hearing loss and tinnitus -as well as the claim for service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 2007 rating decision, the RO denied service connection for hearing loss and tinnitus.

2.  Evidence added to the record since the May 2007 denial of service connection for hearing loss and tinnitus raises a reasonable possibility of substantiating the underlying claims for service connection. 


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied entitlement to service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.1103 (2014).

2.  The criteria to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the Board's favorable disposition of the claims to reopen the previously denied issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that all notice and development action needed to fairly adjudicate this part of the appeal has been accomplished.

II.  New and Material Evidence

The Veteran submitted a claim for service connection of hearing loss and tinnitus in July 2010, and the RO disallowed the claim in the absence of new and material evidence.  

The Veteran's claim for service connection for hearing loss and for tinnitus was originally denied by a May 2007 rating decision, which is now final.  The claims decided therein are not subject to revision on the same factual basis and is final. 38 U.S.C.A. § 7104 . Thus, VA can only reopen and review such claims if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  At that time, the RO determined that, while the Veteran had hearing loss and tinnitus, there was no evidence that the present disabilities were caused by conceded noise exposure during military service.  

In July 2010, the Veteran filed his claim to reopen.  In the currently-appealed March 2012 rating decision, the RO declined to reopen each of the claims, and confirmed the prior denials for service connection for bilateral hearing loss and tinnitus on the basis of no competent evidence of a relationship to service or that either condition manifested within a year of discharge. 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Here, the Veteran submitted three lay statements in December 2011, attesting to the Veteran's hearing difficulty over the period each of the authors had known the Veteran.  Also, during the May 2014 Board hearing the Veteran testified that a treating health care provider informed him that his hearing loss was due to military noise exposure.  Furthermore, the Veteran provided testimony that he had experienced hearing loss and tinnitus since service.  For the purposes of reopening, the Veteran's credibility as well as the credibility of the lay statements is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the Board finds that the testimony provided by the Veteran and the lay statements submitted are both new and material and that, therefore, each of his new and material claims on appeal is reopened.


ORDER

To the limited extent that new and material evidence sufficient to reopen the claims for service connection for bilateral hearing loss and tinnitus has been received, the appeal is granted.


REMAND

Before addressing the merits of the Veteran's reopened claims for service connection for bilateral hearing loss and tinnitus as well as the claim for service connection for a low back disability, the Board finds that additional development of the evidence is required.

Initially, the Board notes that service treatment records (STRs) associated with the claim file are limited to the Veteran's entrance and separation examination reports and medical history questionnaires.  There are no additional requests for STRs, and it is unclear whether further search efforts would generate additional records.  However, the Veteran was awarded a Purple Heart suggesting that there should be some additional STRs for the injuries he suffered in service.  Thus, a remand is warranted for the AOJ to contact the National Personnel Records Center (NPRC) and/or other appropriate records depository to ensure that all available STRs are located.  All efforts in locating the missing STRs must be documented.  If the STRs cannot be located, a Formal Finding of Unavailability must be made by listing all custodians contacted and their responses with notice to the Veteran and her representative.

Furthermore, the Board notes that, in light of the Veteran's receipt of the Purple Heart Medal and Combat Infantryman Badge, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2014).  This law provides, in part, that, in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service.  To that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Id.  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, however.  Instead, these provisions ease a combat Veteran's burden of demonstrating the occurrence of an in-service incident to which the current disability may be connected.  See also Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Therefore, any allegation of a low back injury coincident with the Veteran's combat service is deemed to have occurred because it is consistent with the facts and circumstances of such service.  The Board further notes that VA already has conceded the Veteran's in-service noise exposure.  See May 2007 rating decision.  

Bilateral Hearing Loss and Tinnitus

Prior to November 1, 1967,  service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, those values reported at the time of the Veteran's May 1966 induction examination must be assumed to have been conducted under ASA, standards rather than currently used ISO standards, which is the standard applied in 38 C.F.R. § 3.385 (2014).

At the time of the Veteran's May 1966 induction examination, audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
20 (35)
5 (15)
0 (10)
0 (10)
0 (5)

(The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.)

In the Report of Medical History at separation, the Veteran denied ear trouble and hearing loss.  The corresponding Report of Medical Examination was normal and the Veteran demonstrated the following auditory acuity (X indicates no value was recorded):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
X
5
LEFT
0
0
15
X
-5

The Veteran was afforded a VA audiology examination in March 2007 in connection with his initial claim for service connection for bilateral hearing loss and tinnitus.  The audiometric results revealed that the Veteran had a bilateral hearing loss disability by VA standards pursuant to 38 C.F.R. § 3.385 . The Veteran reported tinnitus since the 1970s.
  
The Board acknowledges that the Veteran's service treatment records do not show a bilateral hearing loss disability or tinnitus during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  That also applies to tinnitus.  In light of the above, the Board finds that VA examiner's opinion provided in March 2007 that because the Veteran's hearing was within normal limits at entrance and discharge it is less likely than not that current hearing loss is related to noise exposure in service is inadequate.  Furthermore, as it is not clear that the VA examiner considered the conversion of the May 1966 audiometric findings from ASA to ISO-ANSI standards, the Board accords the March 2007 VA examiner's opinion of little probative value.  Therefore, the Board finds that another VA medical examination and opinion is necessary to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.

Low Back Disability

In a July 2010 statement, the Veteran stated that he injured his back in the incident that resulted in award of a Purple Heart, falling in a foxhole after sustaining a shrapnel wound in his shoulder and before other soldiers fell on top of him.
During the May 2014 hearing, the Veteran reported taking ammunition for the 81 mortars from the helicopter pad to the gun site, in addition to carrying guns and other mortar rounds.  Running with the ammunition, the Veteran described falling and twisting his back.  Although the presumption of a low back injury during combat in service is acknowledged, there must still be medical evidence etiologically linking the Veteran's back injury in service to a current back disability. See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In short, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Under the Veterans Claims Assistance Act of 2000, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board finds that the evidence is not sufficient to decide the claim at this time and that a VA examination is necessary to determine the nature and etiology of any low back disability.


Accordingly, the case is REMANDED for the following actions:

1.  Conduct additional search efforts to locate all of the Veteran's STRs and personnel records.  Identify the circumstances for which the Veteran received the Purple Heart Medal.  Contact all pertinent custodians and document all responses.  Search efforts for the STRs must continue until it is certain further efforts would be futile. In the event additional STRs cannot be located, issue a Formal Finding of Unavailability listing all custodians contacted and their responses with notice to the Veteran and his representative.

2.  Obtain all outstanding VA medical records.
 
3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his bilateral  hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is causally related to service or any incident of service, including exposure to acoustic trauma.  If it is determined that there is another likely etiology for any bilateral hearing loss or tinnitus found, that should be stated.  

The VA examiner is asked to comment on the clinical significance of the audiometric findings recorded in the May 1966 VA audiogram, noting the conversion from ASA standards to ISO-ANSI, and the May 1968 separation examination.  The examiner should note that the absence of in-service evidence of a hearing disability or tinnitus during service is not always fatal to a service connection claim.

The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any diagnosed low back disability.  The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should clearly identify the Veteran's current low back disabilities, if any, and with respect to each diagnosed disability, the examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any current low back disability is causally related to service or any incident of service, is the result of the Veteran's verified combat service in Vietnam, to include an incident in which he fell in a foxhole before other soldiers fell on top of him.

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that as a combat Veteran the appellant is competent to report on injuries and symptoms of injuries that occurred while in the Republic of Vietnam even when not documented in his medical records.  In other words, the examiner is advised that he cannot rely solely on the fact that service treatment records are negative for the claimed disorders as the basis for any opinion provided because doing so would render the opinion inadequate.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim). The examiner must consider the Veteran's statements regarding the incurrence of sinus symptoms during service, and his statements regarding the continuity of symptomatology. 

The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.

5.  After ensuring that the development above has been completed in accordance with the remand instructions, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided with a SSOC that contains notice of all relevant actions taken. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


